Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Please note that there are two sets of rejections using Takanohashi as the primary reference.  The two sets are identified as First rejection set and Second rejection set.  These identifications are located just below the rejection title.
Claim(s) 1, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanohashi (USPN 8602270 B2).  
First rejection set:
Regarding Claim 1, Takanohashi discloses a removal system (10) with an extraction head (51) that may be placed onto an opening of a bottle (1), wherein the extraction head has a closing means (50) for closing the opening of the bottle (Fig.1), characterized in that in the extraction head, a tube (23) is mounted such that when the extraction head is placed onto the opening, the tube projects into the bottle and fluid may be removed from the bottle via the tube (Col. 3, Lines 44–53), and that an actuation mechanism (54a/b) is provided, by means of which the mounting of the tube (5) in the extraction head may be released.  Col. 5, Lines 51–67.
Regarding Claim 13, Takanohashi discloses the actuation mechanism is a spring mechanism (54b). 
Regarding Claim 17, Takanohashi discloses the closing means is implemented in the form of a screw top.  Fig. 3. 
Claim(s) 1 and 13–16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanohashi (USPN 8602270 B2). 
Second rejection set:
Regarding Claim 1, Takanohashi discloses a removal system (10) with an extraction head (51) that may be placed onto an opening of a bottle (1), wherein the extraction head has a closing means (50) for closing the opening of the bottle (Fig.1), characterized in that in the extraction head, a tube (23) is mounted such that when the extraction head is placed onto the opening, the tube projects into the bottle and fluid may be removed from the bottle via the tube (Col. 3, Lines 44–53), and that an actuation mechanism (80) is provided, by means of which the mounting of the tube (5) in the extraction head may be released.  Col. 6, Lines 45–53.
Regarding Claim 13, Takanohashi discloses the actuation mechanism is a spring mechanism (54b).  
Regarding Claim 14, Takanohashi discloses the head piece (51) is held in the release position relative to the closing means (50) by means of the spring force of a spring (83).  
Regarding Claim 15, Takanohashi discloses the transition into the locking position occurs by pressing the head piece onto the closing means against the spring force of the spring.  Col. 6, Lines 45–53.
Regarding Claim 16, Takanohashi discloses the closing means forms the actuation mechanism.  See Fig. 3, where the closing means and the actuation mechanism are unitary and as a result, the closing means forms the actuation mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2–10 are rejected under 35 U.S.C. 103 as being unpatentable over Takanohashi (USPN 8602270 B2) in view of Cruse (USPN 4437647).  
First rejection set:
Regarding Claim 2, Takanohashi does not disclose the extraction head has locking means that secure the tube in the extraction head in a locking position.  
Cruse teaches a locking means (60/66/80/124) in order to prevent two elements from being accidentally separated. Col. 1, Lines 34–48.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the extraction head of Takanohashi with a locking means as taught by Cruse in order to ensure that the tube is not removed from the extraction head.  Thus, causing failure of the withdrawal system.
The Takanohashi–Cruse combination results in Cruse’s groove 124 located in Takanohashi’s center tube portion 24.  Also, Cruse’s annular groove 80 is located in the wall of Takanohashi’s center tube portion 24 above the O-ring 58.  Cruse’s radially-directed, circumferentially-spaced recesses 66 are located in Takanohashi’s center hole portion 59.  Additionally, Cruse’s balls 68 are located according to Cruse’s Fig. 3.
Thus, the Takanohashi–Cruse combination teaches the extraction head (Takanohashi 51) has locking means (Cruse 60/66/80/124) that secure the tube (Takanohashi 23) in the extraction head in a locking position (Cruse Fig. 3).  
Regarding Claim 3, the Takanohashi–Cruse combination teaches the locking means may be moved into a release position by means of the actuation mechanism, in which they release the tube (Cruse Col. 1, Lines 61–65).  
Regarding Claim 4, the Takanohashi–Cruse combination teaches the locking means are formed by balls (Cruse Fig. 3)that are displaceably mounted in bore holes (Cruse 66) of a guide channel (Takanohashi 59), the tube being able to be guided inside the guide channel (Takanohashi Fig. 6).  
Regarding Claim 5, the Takanohashi–Cruse combination teaches the locking position, the balls are pressed against the tube with a pressing force, by means of which the tube is secured in place (Cruse Fig. 2), and in that, in the release position, the balls are released from the tube (Cruse Fig. 3).  
Regarding Claim 6, the Takanohashi–Cruse combination teaches in the guide channel, bore holes arranged equidistant in circumferential direction extending in radial direction (Cruse Fig. 6) are provided, wherein a ball is guided in each bore hole (Cruse Fig. 2).   
Regarding Claim 7, the Takanohashi–Cruse combination teaches each bore hole, at its opening out in the guide channel, is constricted to a diameter that is smaller than the diameter of the balls guided in the guide channel.  Cruse Fig. 6, where there is a narrowed diameter in the group through which the ball cannot enter.
Regarding Claim 8, the Takanohashi–Cruse combination teaches the bore holes and balls are respectively formed identically and are oriented in a plane extending perpendicular to the longitudinal axis of the guide channel.  Cruse Figs. 3 and 6.
Regarding Claim 9, the Takanohashi–Cruse combination teaches the guide channel is displaceable relative to the closing means.  Takanohashi Fig. 5.
Regarding Claim 10, the Takanohashi–Cruse combination teaches the guide channel is a component of a head piece that is displaceable relative to the closing means.  Takanohashi Fig. 5.
Allowable Subject Matter
Claims 11–12 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snyder (USPN 0502835) teaches a withdrawal system.  Hasegawa et al. (USPN 8381768 B2) teaches a withdrawal system with a ball locking means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753